COURT OF APPEALS FOR THE
                         FIRST DISTRICT OF TEXAS AT HOUSTON

                                         ORDER

Appellate case name:        Rodney Carnell Mays v. The State of Texas

Appellate case number:      01-13-00805-CR

Trial court case number:    1875634

Trial court:                County Criminal Court at Law No. 7 of Harris County

       On February 13, 2015, appellant’s appointed appellate counsel filed a “Motion to
Halt the Briefing Schedule Until the Record is Complete or Motion to Extend Time
Within Which to File Appellate Brief.” Appellant contends that the reporter’s record is
incomplete because “[t]he testimony on the second day of trial on guilt-innocence and
any testimony from the trial on punishment have not been filed.” After reviewing the
clerk’s record, it appears that appellant pleaded guilty after one day of trial, but it is
unclear whether the guilty plea and sentencing were recorded.

        On January 13, 2015, the court reporter filed only one volume of a trial transcript
that was dated September 9, 2013, and at the end of the transcript, the trial judge noted
that the parties would continue the bench trial the next day. However, there was no other
reporter’s record filed the next day because the appellant apparently pleaded guilty the
next day to the class A misdemeanor offense of assault of a family member in exchange
for 56 days in jail with 2 days of credit for time served. These terms were reflected on
the notice of plea negotiations and judgment of conviction by court, both filed on
September 4, 2013. Appellant’s trial counsel filed his notice of appeal on September 5,
2013. Thus, the trial transcript was apparently incorrectly dated September 9, 2013,
when it should have been dated September 3, 2013.

       Accordingly, the court reporter is ordered to file and certify, within 15 days of
this order, a supplemental reporter’s record of the guilty plea and sentencing in the
above trial court cause number, if any, or else an information sheet confirming that there
are no such records, and an amended trial transcript with the corrected date on the cover
page of September 3, 2013, with a new certification. See TEX. R. APP. P. 34.6(d).

       Finally, appellant’s motion to halt the briefing schedule until the record is
complete is granted in part, and his appellate brief will be due to be filed within 30 days
after the supplemental/amended reporter’s records or information sheet are filed. See
TEX. R. APP. P. 38.6(a)(2).

       It is so ORDERED.

Judge’s signature: /s/ Evelyn V. Keyes
                    

Date: February 24, 2015




                                            2